IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-60268
                             Summary Calendar


CESAR ALBERTO MARTINEZ-CAMPOS,

                                                  Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                                  Respondent.

                         - - - - - - - - - -
                   Petition for Review of an Order
                 of the Board of Immigration Appeals
                           No. A71-774-283
                         - - - - - - - - - -
                            March 14, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

            Cesar Alberto Martinez-Campos, a native and citizen of El

Salvador, has petitioned this court to review a determination by

the Board of Immigration Appeals (“BIA”) that he is not eligible

for asylum. Petitioner’s one brief detention, although accompanied

by   beating,   occurred    eight   years   ago    before   the   end   of   El

Salvador’s civil war.       There is insufficient evidence to show a

well-founded fear of persecution when Martinez-Campos returns to El

Salvador.    We DENY Martinez-Campos’s petition because the record




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
shows that the BIA’s determination is supported by substantial

evidence.    Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).

            PETITION DENIED.




                                2